A state's witness, who qualified as to his knowledge of such things, testified that defendant was in possession of a four-gallon churn containing home brew; that home brew is beer; that it looked and tasted like beer and was beer; that it was within the town of Guntersville and at a time within the period of limitation. There are no erroneous rulings of the court in the admission of testimony and refusal of written charges, and *Page 655 
there is no such state of the evidence shown by the record that would warrant this court to find that the trial judge committed error in overruling defendant's motion for new trial.
Let the judgment be affirmed.
Affirmed.